The above-entitled cause having come on to be heard, and testimony having been taken on behalf of all parties concerned in the said cause, and upon due consideration of same,
IT IS ORDERED, ADJUDGED AND DECREED, that the property in controversy LEGAOA is defined to be the flat land of the valley before the rise to the hills surrounding.
*143That the said land Legaoa is the property of Toomata by deed from Talamaivao.
That those persons who have improved portions of Legaoa by planting cocoanuts are entitled to compensation to the extent of the value of bearing cocoanuts.
That in view of the difficulty of ascertaining the amounts to be paid, the Court recommends that the land Legaoa be divided equally, the inland portion to be the property of Toomata and the seaward portion the property of the Le-one defendants, except Leoso.
That the Leone defendants, except Leoso, mutually partition the portion adjudged to them, but if they cannot do this, the Court, upon reference to it, will apportion the land amongst them after ascertaining the extent of their improvements.
That a survey be made of the land declared to be Legaoa, Toomata to pay one-half and the defendants, one-half.
That in subdivision of defendants’ land, defendants pay all costs and expenses, including survey.
That lands alienated are not included in this decision.
Costs to be paid $60, one-half by Toomata, one-half by defendants.